Motion Granted; Order filed March 12, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-00683-CV
                             NO. 14-12-00702-CV
                                 ____________

     WASHINGTON SQUARE FINANCIAL, L.L.C. D/B/A IMPERIAL
              STRUCTURED SETTLEMENTS, Appellant

                                       V.

                       RSL FUNDING, LLC, Appellee


                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-49166

                                   ORDER

      Cross-appellant RSL Funding, LLC’s brief was originally due November 29,
2012. We granted three extensions of time to file cross-appellant’s brief until
March 1, 2013. When we granted the final extension, we noted that no further
extensions would be granted absent exceptional circumstances. No brief was filed.
On March 1, 2013, counsel filed a further request for extension of time to file
cross-appellant’s brief.   We grant the request for extension. Accordingly, we
order cross-appellant RSL Funding to file a brief with the clerk of this court on or
before March 22, 2013. If RSL Funding does not timely file the brief as ordered,
the court will consider dismissing the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).



                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.